Citation Nr: 9931498	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-12 486	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a right knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
synovial hypertrophy of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the left chest and neck.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of cold injury to the right foot.

5.  Entitlement to a compensable evaluation for the residuals 
of cold injury to the left foot.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1983.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1997, at which time it was remanded 
for additional development.  Subsequent to the Board's 
remand, the Regional Office (RO), in a decision of April 
1998, granted a 10 percent evaluation for the veteran's 
service-connected dermatitis of the left chest and neck, 
previously evaluated as noncompensably disabling.  Later that 
same month, the veteran voiced his intention to withdraw from 
consideration the issue of entitlement to an evaluation in 
excess of 10 percent for his service-connected dermatitis of 
the left chest and neck.  The veteran's attorney, however, in 
correspondence of February 1999, once again raised for 
consideration the issue of entitlement to an increased rating 
for the veteran's service-connected skin disability.  
Accordingly, that issue is currently before the Board.

The Board further notes that, on various prior occasions, the 
most recent of which occurred in October 1991, the RO denied 
entitlement to service connection for a low back disability.  
However, on all of those occasions, the issue of entitlement 
to service connection for a low back disability was addressed 
on a "direct incurrence" basis.  The veteran's current claim 
for service connection for a low back disorder is "secondary" 
in nature, revolving about the alleged relationship between 
that disability and the veteran's service-connected synovial 
hypertrophy of the right knee.  Accordingly, that issue will 
be addressed by the Board on a de novo basis.

Finally, the Board observes that, subsequent to the 
aforementioned remand in July 1997, the veteran raised for 
consideration the issue of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability.  That issue, however, has not at this 
time been perfected for appellate review.  More specifically, 
in a VA Form 9 received in July 1999, the veteran addressed 
all issues save that of entitlement to a total disability 
rating.  See 38 C.F.R. § 20.202 (1998).  Accordingly, the 
Board will confine its review solely to those issues listed 
on the title page of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder 
is not supported by cognizable evidence showing that the 
disability was present in service, or is otherwise of service 
origin, including as proximately due to or the result of a 
service-connected disease or injury.  

2.  The veteran's service-connected synovial hypertrophy of 
the right knee is currently productive of no more than 
moderate impairment of that knee, as characterized by a 
limitation of flexion to no more than 30 degrees, or a 
limitation of extension to no more than 15 degrees.

3.  The veteran's service-connected dermatitis of the left 
chest and neck is presently characterized by no more than 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area.


4.  The veteran's service-connected residuals of cold injury 
to the right foot are presently characterized by arthralgia 
or other pain, numbness, or cold sensitivity.

5.  The veteran's service-connected residuals of cold injury 
to the left foot are at present minimal, with the left foot 
being essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability secondary to a service-connected right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).

2.  An evaluation in excess of 20 percent for service-
connected synovial hypertrophy of the right knee is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5257, 5260, 
5261 (1998).

3.  An evaluation in excess of 10 percent for dermatitis of 
the left chest and neck is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7806 (1998).

4.  An evaluation in excess of 10 percent for the residuals 
of cold injury to the right foot is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 
4, Code 7122 (1998).

5.  A compensable evaluation for the residuals of cold injury 
to the left foot is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.31 and Part 4, Code 7122 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of service medical records discloses that, in April 
1982, the veteran was seen for a complaint of low back pain.  
At the time of evaluation, the veteran denied any previous 
similar episodes, and stated that his pain "came from 
nowhere."  According to the veteran, his pain was "throbbing" 
in nature, and located over the center area of his lower 
back.  Physical examination revealed some tenderness of the 
veteran's back musculature.  The clinical assessment was 
muscle pain.

The following month, the veteran was heard to complain of low 
back pain of approximately 2 to 3 weeks' duration, though 
with no radiation.  On physical examination, there was some 
tenderness in the area of the lumbosacral junction.  Tests of 
straight leg raising were positive bilaterally, and deep 
tendon reflexes were bilaterally equal.  Radiographic studies 
of the lumbosacral spine showed no significant abnormalities.  
The clinical assessment was "rule out skeletal defect."

In late June 1982, the veteran was once again seen with a 
complaint of "extreme" low back pain of three months' 
duration.  Additionally noted were recent complaints of 
numbness in both legs, as well as radiation of pain into the 
groin area and upper thighs, and difficulty in walking and 
sitting.  On physical examination, the veteran complained of 
a pulling sensation, accompanied by difficulty in touching 
his chin to his chest.  Range of motion was limited, though 
the veteran was able to perform sit-ups without aid.  When 
lifting his head, the veteran complained of radiating pain 
into the area of his groin.  Additionally noted was the 
presence of muscle spasms in the left lower quadrant area 
near the midspine.  At the time of evaluation, there was no 
evidence of either pain or tenderness in the lumbar area on 
palpation.  The clinical impression was "muscle spasm."  

At the time of the veteran's service separation examination 
in September 1983, he voiced no complaints regarding his 
lower back.  Physical examination of the veteran's spine and 
musculoskeletal system conducted at that time was entirely 
within normal limits, and no pertinent diagnosis was noted.

A Department of Veterans Affairs (VA) general medical 
examination conducted in March 1984 was negative for history, 
complaints, or abnormal findings indicative of the presence 
of a chronic low back disorder.

During the course of VA outpatient treatment in early April 
1989, the veteran complained of pain in the midlumbar region 
of his back.  According to the veteran, he had injured this 
area of his back in service.  Radiographic studies of the 
veteran's back showed normal disc spaces and alignment, as 
well as normal soft tissues and sacroiliac joints.  At the 
time of evaluation, the veteran's back was in normal 
alignment, and no destructive lesions were identified.

During the course of VA outpatient treatment in early 
November 1989, the veteran gave a history of back problems, 
stating that he had hurt his back in service.  The clinical 
assessment was "arthritis."

VA radiographic studies of the veteran's back conducted in 
July 1991, when compared to similar studies done in April of 
1989, were consistent with unusual, and perhaps "simply 
congenital" large inferior articular processes on the left at 
the level of the 3rd and 4th lumbar vertebrae.

A VA outpatient treatment record dated in mid-September 1991 
reveals that the veteran was seen at that time for complaints 
of intermittent lower back pain radiating to his legs above 
the knee(s).  Reportedly, this pain had been present since 
the time of a back injury in 1982.  On physical examination, 
the veteran moved easily, and showed no evidence of any 
distress.  Deep tendon reflexes were symmetrical, and 
cerebellar tests were within normal limits.  The pertinent 
diagnosis was low back pain.

On VA examination in August 1994, the veteran gave a history 
of "tingling and swelling" in the first two digits of his 
right lower extremity, extending into the right foot.  
Reportedly, the veteran had previously been diagnosed as 
having frostbite, for which he received treatment.  The 
veteran did not lose any toes, but, since the time of his 
injury, had experienced persistent paresthesias, numbness, 
and pain.  Reportedly, the veteran had "more of a problem" 
when the weather was cold.  Complicating the veteran's 
complaints was the fact that he had been diagnosed as having 
diabetes in 1988, and was currently receiving insulin.

On physical examination, the veteran's spine was within 
normal limits.  Examination of the extremities revealed some 
decreased capillary refill in the first 3 digits and possibly 
the first 4 digits of the right lower extremity.  There was 
good capillary refill in the lower extremities elsewhere, 
though it was somewhat difficult to palpate a good dorsalis 
pedis pulse on either side.  The veteran displayed no 
significant discoloration of the toes, nor were there any 
significant skin changes.  Motor examination showed normal 
bulk, tone, and strength throughout.  Sensory examination 
showed decreased pinprick in the first two digits of the 
right foot involving approximately the medial third of the 
foot.  In the opinion of the examiner, the veteran had 
experienced an injury to his right foot following severe cold 
exposure.  Additionally noted was that the "tingling and 
pain" reported to have been present since 1981 were 
"certainly related to (the veteran's) cold weather injury."  
According to the examiner, the "more progressive tingling and 
numbness" involving both of the veteran's lower extremities 
was "much more likely related to diabetes mellitus."

In June 1995, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran complained of pain in 
his right knee occurring approximately three times per month, 
and lasting approximately one hour.  According to the 
veteran, his knee pain was relieved with aspirin.  The 
veteran commented that his right knee would occasionally 
swell, and had a tendency to become worse with prolonged 
walking.  The veteran had not, however, missed any days of 
work in the past year as a result of his right knee 
condition.

When questioned as to his skin condition, the veteran stated 
that it "came and went," but tended to be worse in damp 
weather or with "increasing heat."  The veteran commented 
that he had a rash approximately one time per year, which 
lasted anywhere from 2 to 3 months, and which became "better" 
with Selsun shampoo and "in cooler conditions."

On physical examination, the veteran's right knee was not 
swollen; nor was there any evidence of joint line tenderness.  
Range of motion showed flexion to 135 degrees, with no 
evidence of any ligamentous laxity.  At the time of 
evaluation, there was negative axial loading, and no patellar 
pain on compression.

Examination of the veteran's skin was negative for the 
presence of any rash.  There was some discoloration on the 
veteran's back from previous rashes, though this was mild, 
and not disfiguring.  Radiographic studies of the veteran's 
right knee showed mild narrowing of the medial compartment, 
with the remainder of the examination within normal limits.  
The clinical assessment was normal knee examination with mild 
joint space narrowing on X-ray; and mild skin discoloration.

During the course of VA outpatient treatment in June 1995, 
the veteran complained of itching on his neck and chest.  
Physical examination revealed some excoriation at the base of 
the veteran's neck and in the left nuchal area.  The 
diagnostic impression was dermatitis.

During the course of subsequent VA outpatient treatment in 
June 1995, the veteran gave a history of cold injury to his 
right foot in Germany in 1981, though no diagnosis of 
frostbite was made at that time.  According to the veteran, 
he had "no residuals" as a result of the aforementioned cold 
injury, though he did experience some numbness about the arch 
of his right foot.  Reportedly, in 1994, a neurologist had 
rendered the opinion that this numbness was due to diabetes, 
and not cold weather injury.  On physical examination, the 
veteran's right foot showed normal skin, good pedal pulses, 
and no edema.  The vibratory sense, pinprick from dull 
discrimination, and position sense were all within normal 
limits.  In the opinion of the examiner, the veteran's 
history of cold weather injury to the feet had not resulted 
in any abnormal examination of his right foot.  Additionally 
noted was that the veteran had lived in Cheyenne (Wyoming) 
since 1989, and during that time had experienced no problems 
with cold exposure.

On VA compensation and pension examination in April 1996, the 
veteran stated that he received his medical care from the 
Cheyenne VA Medical Center, and had received no specialty 
care for the past year.  Concerning his right knee, the 
veteran complained of a throbbing pain which was present 
"most of the time, at least every other day."  He further 
noted that, when he was "up on his feet," he experienced 
increasing pain under the kneecap.  According to the veteran, 
his knee would "go out" at times, though he was able to catch 
himself before he fell.

Regarding his skin, the veteran gave a history of dermatitis 
which had been present "for the past five months."  
Reportedly, this dermatitis was present on the veteran's left 
anterior upper chest overlying the clavicle, and had been 
present "off and on" since 1981.  According to the veteran, 
he experienced a "terrible itching," as well as a rash on the 
back of his neck.  

On physical examination, the veteran moved easily, and 
appeared to be in no acute distress.  Gait and ambulation 
were within normal limits.  Examination of the veteran's 
right knee was negative for the presence of any effusion, 
though there was some tenderness on palpation around the 
patella and over the medial joint line.  The veteran's right 
knee was stable to stressing in an anterior/posterior, varus, 
and valgus manner.  There was no crepitus on pressure over 
the knee with flexion and extension of the right lower 
extremity.  Range of motion studies showed flexion of from 0 
to 118 degrees.  

Examination of the veteran's skin showed a 13-centimeter by 
6-centimeter patch of dermatitis in the area of the left 
upper chest over the clavicle.  There was a mild thickening 
of the skin, as well as post-inflammatory pigment changes.  
Examination revealed no evidence of any fissuring or 
bleeding, or of any cracking.  The area of dermatitis in 
question appeared to be confluent, and there was no central 
clearing or scaling.  At the time of evaluation, there was no 
rash evident on the veteran's neck.  Radiographic studies of 
the veteran's right knee were within normal limits, though a 
prior X-ray had shown evidence of minimal medial joint line 
narrowing.  The clinical assessment was history of right knee 
pain which appeared to be consistent with chondromalacia 
patella; and left anterior upper chest dermatitis, the 
etiology of which had not been determined.

On further examination of the veteran's skin, likewise 
conducted in April 1996, there were noted a number of very 
discrete red papules on the area of the frontal and left 
lateral neck, accompanied by hyperpigmentation on the left 
side of the neck.  A biopsy of the areas in question was 
consistent with an allergic contact dermatitis, nummular 
dermatitis, dyshidrotic eczema, or an ID reaction.  The 
clinical impression was eczema with post inflammatory 
hyperpigmentation.

During the course of VA outpatient treatment in late June 
1997, it was noted that the veteran was being seen for 
follow-up of his diabetes.  At the time of evaluation, the 
veteran complained of numbness and tingling in his feet 
radiating to his midthigh.  Additionally noted were 
complaints of a sore on the bottoms of his left and right 
great toes.  On physical examination, the veteran's feet were 
warm bilaterally.  DP and PT pulses were likewise strong 
bilaterally, and there was no evidence of edema.  Further 
evaluation revealed a callused area on the plantar region of 
the proximal phalanx of the great toe bilaterally.  No 
redness was noted, though the veteran's left toe was somewhat 
darker in nature than the right.  The pertinent clinical 
assessment was diabetic neuropathy; noninsulin-dependent 
diabetes mellitus, on insulin; and foot ulcers.

On subsequent VA outpatient treatment in late September 1997, 
the veteran complained of a rash on his neck which had been 
present since active duty, and which "came and went."  
Physical examination revealed a 2- by 1-centimeter cluster of 
papules on the left side of the veteran's neck, with no 
erythema.  The clinical assessment was rash of the neck.

On VA orthopedic fee-basis examination in September 1997, the 
veteran complained of pain in his right knee which had been 
slowly getting worse.  Reportedly, activity had been causing 
the veteran significant knee pain, as well as some swelling.

On physical examination, the veteran showed a very slight 
antalgic component on the right.  He was unable to fully 
squat down with his right knee.  The veteran was able to 
squat on his left side, but "not significantly with the right 
knee," as it lacked full flexion.  The veteran complained of 
pain on the medial joint line.  Palpation revealed 
crepitation with motion of the knee in the area of the 
patellofemoral joint.  There was a positive McMurray's sign 
on the medial joint line, though with no lateral joint line 
tenderness.  The veteran's anterior cruciate ligament showed 
a less trace of laxity, though with a good solid end point.  
Anterior and posterior drawer signs were negative.  At the 
time of evaluation, the veteran was stable to valgus and 
varus stress testing, and showed full extension, with 30 
degrees of flexion.  No effusion was present, and the 
veteran's patella tracked in a normal fashion.  Range of 
motion of the veteran's right knee showed full extension 
limited to approximately 120 degrees, with motion past this 
point resulting in significant pain.  Muscle strength showed 
a decreased muscle growth of approximately 1 1/2 centimeters 
on the right when compared to the left.  Calf musculature was 
within normal limits, and sensation and motor strength were 
normal distally.  Radiographic studies revealed a slight 
decrease in the medial joint space of the veteran's right 
knee, with an otherwise normal examination.  

In the opinion of the examiner, the veteran likely had an 
internal derangement of his right knee.  Additionally noted 
was that he might be suffering from a medial meniscus tear 
versus chondromalacia of the medial femoral condyle.  The 
examiner further commented that, while the veteran's problem 
might have been present since 1983, it was slowly exacerbated 
with time.  Due to the prolonged nature of the problem, it 
was likely that it was slowly degenerating and "getting 
worse."  As regards the veteran's service-connected right 
knee disability, his knee examination was "essentially the 
same," with decreased flexion, but with no ligament 
instability, and no effusion.  The veteran did, however, 
state that he experienced effusion with moderate activity, 
such as standing for 8 to 12 hours per day.  Subsequent 
magnetic resonance image studies of the right knee showed 
degeneration of the right medial meniscus, as well as a 
lateral meniscal tear, but no internal ligamentous 
derangement.

On VA dermatologic examination, likewise conducted in 
September 1997, it was noted that the veteran's "subjective 
findings" had remained essentially unchanged since April 
l996.  Reportedly, since that date, the veteran had been 
treated with what appeared to be a topical steroid, resulting 
in control of his rash.  On physical examination, there was 
mild hyperpigmentation on the area of the veteran's anterior 
chest below the clavicle, but no dermatitis.  The side of the 
veteran's neck where a previous biopsy had been taken showed 
a small residual scar, but no other findings.  There was no 
exfoliation, exudation, or itching in the area, which was 
nonexposed and ill-defined.  The clinical impression was post 
inflammatory hyperpigmentation.

During the course of VA outpatient treatment in October 1997, 
the veteran complained of left-sided low back pain of 
approximately 3 to 4 days' duration, which became worse when 
bending over, and better while standing up.  At the time of 
evaluation, the veteran gave no history of any injury.  
Physical examination revealed some tenderness over the left 
paravertebral lumbar musculature.  Deep tendon reflexes were 
symmetrical, and there was no evidence of any direct spine 
tenderness.  The clinical impression was acute lumbosacral 
strain.

In May 1998, a VA examination of the veteran's right foot was 
undertaken.  At the time of examination, the veteran stated 
that, since the time of his last examination one year ago, 
the pain in his right foot had gotten worse.  Current 
complaints included cold sensitization, though with no 
Raynaud's hyperhidrosis, amputation, or tissue loss.  
According to the veteran, he experienced a constant 
paresthesia and numbness in the medial arch, as well as pain 
in the arch, though this was not associated with either 
causalgia or sympathetic dystrophy.  There were no recurrent 
fungal infections, breakdowns, or ulceration of the skin of 
the arch of the veteran's foot.  Nor had there been any 
disturbance of nail growth, skin cancer, or chronic 
ulceration.  According to the veteran, no specific joint was 
affected, just the arch of his foot.  Further complaints 
included chronic mild edema, with no change in skin color, 
and no thickening or thinning of the skin.

On physical examination, the veteran's carriage and gait were 
within normal limits.  The skin color of his foot was 
likewise normal, though there was some mild edema in the 
arch.  The temperature of the veteran's foot was within 
normal limits, and there was no evidence of any atrophy.  The 
skin of the foot was moist, with a normal texture, and no 
ulceration or diminished hair growth, and no evidence of 
fungal infection.  There was no scar present, and the nails 
of the veteran's right foot were normal.  Neurologically, the 
veteran displayed normal pinprick and light touch sensation, 
though there was some tenderness to palpation of the arch of 
the foot itself.  Peripheral pulses were described as "good," 
though the veteran did have a 4-degree arch on his right 
foot.  The clinical assessment was cold weather injury to the 
right foot with residual pain and paresthesias in the right 
arch.  

In April 1999, a VA general medical examination was 
accomplished.  At the time of evaluation, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  The veteran complained that, since the time of his 
last examination, his right knee had become worse.  
Reportedly, the veteran now experienced swelling of his 
entire knee, with stumbling and "giving out" at random while 
walking.  The veteran stated that he could not squat without 
pain, and that he felt like something was "pulling" inside 
his knee joint.  He further stated that he could not play 
sports, and that he experienced a throbbing pain in his 
entire knee when he "got off" work.  The veteran was of the 
opinion that, inasmuch as his right knee made him "walk 
funny," his right lower back had been hurting for the past 4 
to 6 weeks.

As regards the veteran's cold injuries to the right and left 
foot, he stated that his right foot was worse.  Reportedly, 
the veteran's right foot stayed cold all of the time, and 
would sometimes swell or get red.  According to the veteran, 
tingling and "sensation" were present all of the time, and, 
on occasion, he had no feeling in either foot.  He further 
noted that he slept in socks, and wore sweat pants under his 
trousers.

On physical examination, there was no deformity, instability, 
swelling, heat, effusion, or tenderness of the veteran's 
extremities.  The veteran's feet did not feel cold, and there 
was no evidence of any dependent rubor.  Range of motion 
measurements of the veteran's knees showed flexion to 145 
degrees, with extension to 0 degrees, and some discomfort at 
the extremes of motion on the right.  The veteran's joints 
were stable, though there was a very minimal instability on 
the right in all directions, accompanied by anxiety and 
discomfort.  The veteran's feet were within normal limits, 
described as "supple, and moderately flat."  His back was 
likewise supple and straight, with no sign of nerve root 
irritation, spasms, or tenderness.  Neurological evaluation 
showed normal sensation with the exception of a decreased 
light touch bilaterally from the malleoli distally.  
Vibratory sensation was slightly decreased at the veteran's 
right toes, though strength was within normal limits.  With 
the exception of a scar on the veteran's left temple, 
reportedly the result of a shrapnel wound in combat, the 
veteran's skin was normal.  The clinical assessment was 
synovial hypertrophy of the right knee, with a normal back 
examination; and residuals of cold injury to the right and 
left foot, with the right somewhat worse.  Reportedly, this 
predated the onset of the veteran's diabetes mellitus by 
approximately six years.  While the veteran probably did have 
a minimal degree of residual cold injury symptomatology, this 
was "compounded" by his diabetes mellitus and years of 
tobacco abuse.

On VA dermatologic examination, likewise conducted in April 
1999, the veteran's history and complaints were recounted.  
At the time of evaluation, the veteran stated that his 
previous rash had "come and gone."  Objective examination 
showed post-inflammatory hyperpigmentation, with no current 
skin disorder.  The clinical impression was post inflammatory 
hyperpigmentation without a primary cause.

Service Connection for a Low Back Disorder, Claimed as 
Secondary to a Right Knee Disability

The veteran in this case seeks service connection for a low 
back disability, essentially on the basis that his service-
connected right knee disorder causes him to "walk funny," 
resulting in problems with his lower back.  In that regard, 
the threshold question which must be resolved is whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 


one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

In the case at hand, while on a number of occasions in 
service, the veteran received treatment for various back-
related complaints, such episodes were acute and transitory 
in nature, and resolved without residual disability.  As of 
the time of the veteran's service separation examination in 
September 1983, his spine and musculoskeletal system were 
within normal limits, and no pertinent diagnosis was noted.  
The earliest clinical indication of the potential presence of 
a chronic back problem of any kind is revealed by a VA 
outpatient treatment record dated in November 1989, more than 
six years following the veteran's discharge from service, at 
which time he received a diagnosis of "arthritis."  Of some 
significance is the fact that this diagnosis was apparently 
rendered without benefit of radiographic studies.

The Board concedes that, in July 1991, there was noted an 
unusual, and "perhaps simply congenital" inferior articular 
process at the level of the 3rd and 4th lumbar vertebrae on 
the left.  However, pursuant to applicable law and 
regulation, such a "congenital" disability is not a proper 
subject for a grant of service connection.  See 38 C.F.R. 
§ 3.303(c) (1998).  Moreover, subsequent VA treatment records 
and examination reports have failed to document the presence 
of chronic low back pathology of any kind.  The veteran's 
statements, in and of themselves, are insufficient to relate 
his current low back symptoms to his prior symptomatology, or 
to his period of service, or any applicable presumptive 
period.  See Savage, supra.  Under such circumstances, his 
claim is not well grounded, and must be denied.


Increased Evaluations

In addition to the above, the veteran in this case seeks 
increased evaluations for his service-connected right knee 
disability, as well as for dermatitis of his left chest and 
neck, and the residuals of cold injury to his feet.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is a primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the present case, on VA orthopedic examination in June 
1995, flexion of the veteran's right knee was to 135 degrees.  
There was no swelling or joint line tenderness, nor was there 
any evidence of ligamentous laxity.  While on subsequent VA 
examination in April 1996, there was some tenderness to 
palpation around the right patella over the medial joint 
line, the veteran's right knee showed no effusion, and was 
stable to stress in an anterior/posterior, varus, and valgus 
manner.  Range of motion testing showed 0 to 100 degrees of 
flexion, with no crepitus to pressure over the right knee.

The Board concedes that, on VA orthopedic examination in 
September 1997, the veteran was felt possibly to be suffering 
from a "medial meniscus tear versus chondromalacia" which had 
been "slowly exacerbated" with time.  However, in the opinion 
of the examiner, the veteran's right knee was "essentially 
the same" as on prior examinations, as demonstrated by 
decreased flexion, but no ligament instability, and no 
effusion.  On recent VA general medical examination in April 
1999, range of motion studies of the veteran's right knee 
showed flexion to 145 degrees and extension to 0 degrees, 
with discomfort only at the extremes of motion, and very 
minimal instability.

The Board acknowledges that it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. §§ 4.40, 
4.45 (1998).  In the present case, in order to warrant an 
increased rating, there would of necessity need to be 
demonstrated the presence of severe impairment of the right 
knee, including recurrent subluxation or lateral instability, 
or, in the alternative, a limitation of flexion to at least 
15 degrees, or limitation of extension to 20 degrees.  
38 C.F.R. Part 4, Codes 5257, 5260, 5261 (1998).  As is clear 
from the above, the veteran does not currently suffer from 
severe impairment of his right knee accompanied by a level of 
pain, recurrent subluxation, or lateral instability 
sufficient to warrant the assignment of an increased 
evaluation.  Nor is there evidence of a limitation of right 
knee motion sufficient to warrant such an evaluation.  
Indeed, as of the time of the veteran's most recent VA 
examination in April 1999, flexion was from 0 to 145 degrees, 
with discomfort only at the extremes of motion, and minimal 
instability.  Based on such findings, the Board is of the 
opinion that the 20 percent evaluation currently in effect 
for the veteran's service-connected synovial hypertrophy of 
the right knee is appropriate, and that an increased rating 
is not warranted.

Turning to the issue of an increased rating for service-
connected dermatitis of the left chest and neck, the Board 
notes that, over time, the veteran has suffered from 
recurring service-connected skin problems.  However, on VA 
dermatologic examination in September 1997, there was present 
only a mild hyperpigmentation on the area of the veteran's 
anterior chest below the clavicle.  Further examination 
revealed no evidence of any exfoliation, exudation, or 
itching, and the area in question was nonexposed, and ill-
defined.  On subsequent VA dermatologic examination in April 
1999, there was "nothing to see" on the veteran's skin, but, 
rather, only a post-inflammatory hyperpigmentation without a 
primary cause.

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of exfoliation, 
exudation, or itching, and involvement of an exposed surface 
or extensive area.  In order to warrant an increased (which 
is to say, 30 percent) evaluation, there would of necessity 
need to be demonstrated the presence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. Part 4, Code 7806 (1998).  

As is clear from the above, the veteran is, at present, 
essentially asymptomatic.  There currently exists no evidence 
whatsoever of the constant exudation or itching, extensive 
lesions, or marked disfigurement requisite to the assignment 
of an increased evaluation.  Under such circumstances, the 
veteran's claim for an increased rating for dermatitis of his 
left chest and neck must be denied.

As regards the issues of increased evaluations for the 
veteran's service-connected residuals of cold injuries to his 
feet, the Board notes that, while on recent VA examination in 
May 1998, the veteran complained of some sensitivity to cold, 
as well as paresthesia and numbness in his right foot, he had 
experienced no recurrent fungal infections, or any breakdown 
or ulceration of the skin of his right arch.  Nor had there 
been any disturbance of nail growth, or either causalgia or 
sympathetic dystrophy.  While at the time of evaluation, the 
veteran complained of a chronic mild edema, there was no 
change in the skin color itself, and no thickening or 
thinning of the skin.  While on physical examination, there 
was some mild edema of the veteran's right arch, the skin 
color and temperature of his right foot were within normal 
limits.  The skin was moist with a normal texture, and there 
was no evidence of atrophy, ulceration, or diminished hair 
growth on the veteran's right foot.  While there was some 
tenderness to palpation of the veteran's right arch, 
neurological evaluation showed normal pinprick and light 
touch sensation of the veteran's right foot.  As of the time 
of a recent VA general medical examination in April 1999, the 
veteran's feet were described as "normal," with only a 
"minimal degree" of residual cold injury pathology.

The Board observes that the 10 percent evaluation currently 
in effect for the veteran's service-connected residuals of a 
cold injury to the right foot contemplates the presence of 
arthralgia or other pain, numbness, or cold sensitivity.  In 
order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated the presence of arthralgia 
or other pain, numbness, or cold sensitivity, plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. Part 4, Code 7122 (1998).  Based 
on a full review of the pertinent evidence of record, the 
Board is of the opinion that at least a portion of the 
veteran's foot pathology is most likely the result of  his 
nonservice-connected diabetes mellitus, and not inservice 
cold injury.  Moreover, the mild osteoarthritis first noted 
in the veteran's feet in April 1999 has at no time been shown 
to be in any way the result of his inservice cold injuries.  
Based upon the evidence currently of record, and, in 
particular, the presence of only mild edema and some 
tenderness to palpation of the veteran's right arch, the 
Board is of the opinion that the 10 percent evaluation 
currently in effect for the veteran's service-connected 
residuals of cold injury to his right foot are appropriate, 
and that an increased rating is not warranted.  Inasmuch as 
the condition of the veteran's left foot is generally 
conceded to be less serious than that of his right, and, at 
the present time, essentially asymptomatic, the 0 percent 
evaluation presently in effect for that foot is likewise 
appropriate.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in June 1998.  Such testimony, however, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefits sought in light of the evidence as a whole.


ORDER

Service connection for a low back disorder, claimed as 
secondary to a right knee disability, is denied.

An evaluation in excess of 20 percent for synovial 
hypertrophy of the right knee is denied.

An evaluation in excess of 10 percent for dermatitis of the 
left chest and neck is denied.

An evaluation in excess of 10 percent for the residuals of 
cold injury to the right foot is denied.

A compensable evaluation for the residuals of cold injury to 
the left foot is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

